Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 31 & 39 include a type wherein the limitation should recite “information is  stored on a remote server.” 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 & 29-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  10,850,204. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generic to the issued claims. (See chart below) 
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  10,850,204 in view of Colenbrander (of record.) The patented claims fail to disclose a network-based media player, however Colenbrander shows this feature in at least Fig. 2A, 205, wherein the cloud gaming system is a network based media player. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to have modified the patented claims to include a network-based media player, as suggested by Colenbrander, for the purpose of effectively delivering a remote streaming experience. 
Exemplary Pending Claim 21: 
Patented Claim 1: 
A computer-implemented method comprising:
by one or more computing systems comprising computer hardware configured with


receiving a request to generate a first playback event during a first gameplay
session of a game application on a first computing system;

storing game state information associated with the first playback event, wherein
the game state information includes at least one game state of a virtual environment of
the game application;

generating a first playback event link, the first playback event link configured to
provide access to the game state information of the first playback event;

receiving, via the first playback event link, a request from a second computing
system to access the game state information of the first playback event;


gameplay session of the game application;

executing a second gameplay session of the game application using the game state
information such that the virtual environment of the second gameplay session loads in a
first game state of the at least one game state; and

streaming the second gameplay session to the second computing system in the first
game state of the at least one game state.
A computer-implemented method comprising: by one or more computing systems comprising computer hardware configured with specific computer-executable instructions, receiving a request to generate a first playback event during a first gameplay session of a game application on a first computing system; storing game state information associated with the first playback event, wherein the game state information includes a plurality of game states of a virtual environment of the game application; generating a first playback event link, the first playback event link providing configured to provide access to media data for viewing the first playback event, and the game state information; receiving, via the first playback event link, a request from a second computing system to access the media data for viewing the first playback event on a network-based media player; receiving, via the network-based media player, a request to initiate a streaming gameplay session of the game application; executing a second gameplay session of the game application using the game state information such that the virtual environment of the second gameplay session loads in a first game state of the plurality of game states; and streaming the second gameplay session to the second computing system in the first game state of the plurality of game states.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647. The examiner can normally be reached M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715